UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYRONE HOLMES,
                              Plaintiﬀ,

               – against –                                       ORDER

APPLE, INC., AMAZON.COM, LLC, and                           17 Civ. 4557 (ER)
CHECKPOINT FLUIDIC SYSTEMS
INTERNATIONAL, LTD.,
                              Defendants.


RAMOS, D.J.:
       Tyrone Holmes, proceeding pro se, brought this lawsuit on June 16, 2017,
asserting eight causes of action against Defendants Apple Inc. (“Apple”), Amazon.com,
LLC (“Amazon”), and CheckPoint Fluidic Systems International, Ltd. (“CheckPoint”).
Doc. 1. On July 23, 2018, the Court granted Apple’s motion for judgment on the
pleadings and CheckPoint’s motion to dismiss. Doc. 121. With respect to Amazon, the
Court entered judgment for Amazon on three of the claims against it, granted summary

judgment in its favor on four others, and, at its request, entered judgment against it on a
breach of contract claim. Id. Before the Court is Amazon’s motion for an assessment of
costs pursuant to Federal Rule of Civil Procedure 68. Doc. 131.

       For the following reasons, Amazon’s motion is GRANTED.
I.     BACKGROUND
       de Court assumes familiarity with its prior opinion in this case, Holmes v. Apple,
Inc., No. 17 Civ. 4557 (ER), 2018 WL 3542856 (S.D.N.Y. July 23, 2018), as well as with
its opinion in the related case, Holmes v. City of New York, No. 19 Civ. 1628 (ER), 2020
WL 918611 (S.D.N.Y. Feb. 26, 2020). de following facts are only those pertinent to
resolve the motion at hand.
       On December 29, 2017, Amazon oﬀered Holmes an oﬀer of judgment in the
amount of $2,351.12—the price of the Apple computer and corresponding Apple Care
plan Holmes purchased from the retailer. Doc. 133, Ex. 1. In its letter, Amazon advised
Holmes that “if [he] were to proceed to trial and recover a judgment less than or equal to
the amount of this oﬀer, then [he] would be personally liable to Amazon for its legal costs
from this point forward.” Id. Holmes declined the oﬀer. Id., Ex. 2. de Court
subsequently entered judgment on the breach of contract claim in favor of Holmes and
against Amazon, at Amazon’s request, in the amount of $2,351.12. Doc. 121 at 21–22.
To the Court’s knowledge, Amazon deposited this amount with the Clerk of Court and
there it remains. Doc. 133, Ex. 3.
       Holmes appealed this Court’s decision to the Second Circuit, and the Second
Circuit aﬃrmed via summary order on December 9, 2019. See Holmes v. Apple, Inc., No.
18 Civ. 2492, 2019 WL 6696939 (2d Cir. Dec. 9, 2019). de Second Circuit also

remanded the case to this Court to give Amazon the opportunity to move for costs
pursuant to Federal Rule of Civil Procedure 68(d), since Holmes had previously rejected
an oﬀer of judgment for $2,351.12 and subsequently received a judgment in that amount.
Id. at*4. de Second Circuit found that “Amazon’s oﬀer of $2,351.12 provided complete
relief on Holmes’s breach of contract claims.” Id.
       On February 3, 2020, Amazon ﬁled the instant motion for an assessment of costs.
Doc. 131.
II.    DISCUSSION
       Rule 68 provides in relevant part that:
            [A] party defending against a claim may serve on an opposing party
            an oﬀer to allow judgment on speciﬁed terms, with the costs then
            accrued. . . . If the judgment that the oﬀeree ﬁnally obtains is not
            more favorable than the unaccepted oﬀer, the oﬀeree must pay the
            costs incurred after the oﬀer was made.
Fed. R. Civ. P. 68(a), (d). “Rule 68 is a cost-shifting rule designed to encourage
settlements without the burdens of additional litigation.” Reiter v. MTA N.Y.C. Transit
Auth., 457 F.3d 224, 229 (2d Cir. 2006). “[A]ll costs properly awardable in an action are




                                             2
to be considered within the scope of Rule 68 ‘costs.’”1 Marek v. Chesny, 473 U.S. 1, 9
(1985).
          Rule 68’s language is mandatory, stating that “the oﬀeree must pay the costs
incurred.” Fed. R. Civ. P 68(d) (emphasis added). In his opposition, Holmes does not
dispute that Amazon made him an oﬀer of judgment, that he rejected the oﬀer, and that
judgment was later entered in his favor in precisely the same amount. He seeks, instead,
to relitigate the underlying facts of this case and its appeal with arguments that this Court
has heard and rejected numerous times. dis is not the appropriate vehicle for such
contentions. To the extent Holmes argues that Amazon’s oﬀer was a sham, this
conclusion has been foreclosed by the Second Circuit’s ﬁnding that “Amazon’s oﬀer of
$2,351.12 provided complete relief on Holmes’s breach of contract claims.” 2019 WL

6696939, at *4. de Court will therefore grant Amazon’s motion for assessment of costs.
III.      CONCLUSION
          For the foregoing reasons, Amazon’s motion is GRANTED. Amazon is directed
to submit a bill of costs within ten days. de Clerk of Court is respectfully directed to
terminate the motion, Doc. 131.


          It is SO ORDERED.


Dated:     April 14, 2020
           New York, New York

                                                                   EDGARDO RAMOS, U.S.D.J.




1
 Amazon’s motion is silent as to exactly what costs it intends to seek. de Court notes, however, that
because attorney’s fees are generally not available in actions for contract claims (absent a contractual
obligation to the contrary), see Singer v. Xipto Inc., 852 F. Supp. 2d 416, 426–27 (S.D.N.Y. Mar. 30, 2012)
(collecting cases), they would likely not be appropriate here.



                                                     3
